Mr. Parsons Sollicitor for the Defendants, moved that the Complainant’s Bill of Complaint in this Cause might be dismissed alledging that he had obtained a Certificate from the Register that the Complainant’s had not replied to some of the Defendants Answers The Court on hearing Counsel on Behalf of the Said Complainants who alledged that the Complainants had filed their Replication this Morning it is Ordered that the Bill for the present be retained and that the Complainants Speed their Cause.
John Troup Register in Chancery
On Reading the Petition of Mr. Bennet Oldham 73 praying to be [admitted a Solicitor in this Court] and upon his having taken tire usual Oath of a Sollicitor It is [Ordered that the said] Petitioner be admitted to act, and that his Name be entred as such [amongst the] Acts of this Court.
John Troup Register in Chancery]
[Bracketed words above and below are torn from manuscript and supplied from Register’s draft book]

 Bennet Oldham in October 1768 married as his second wife a Mrs. McCartey in Beaufort and died early in the same month (SCHGM, XI, 35; XV, 40, 42; XVI, 88; XXX, 236).